Atkinson, Presiding Justice.
The exception is to a judgment of the superior court refusing a motion to retax costs. The fundamental question is Avhether the case in the trial court Avas one in equity or at common laAV. A secondary question is Avhether there Avas an abuse of discretion *664in apportionment of costs. Other branches of the same case involving similar questions were decided by this court adversely to the plaintiff in error. Hicks v. Atlanta Trust Co., 187 Ga. 314 (200 S. E. 301), and Hicks v. Atlanta Trust Co., 187 Ga. 623 (1 S. E. 2d, 669). Held:
No. 12604.
March 8, 1939.
E. L. Douglas, for plaintiffs in error.
Alston, Foster, Moise & Sibley and Henry J. Miller, contra.
1. Under application of principles stated in the decisions cited, the case in the trial court was in equity.
2. The case being in equity, the Supreme Court has jurisdiction of the writ of error. ,
3. It does not appear that the order apportioning the costs was an abuse of discretion. Accordingly there was no error in refusing the motion to retax the costs. Judgment affirmed.

All the Justices concur.